Citation Nr: 0734758	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
of entitlement to TDIU.  

In August 2005, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are: post-
traumatic stress disorder, rated as 30 percent disabling; 
xerosis with lichen simplex chronicus and acquired 
ichthiosis, rated as 30 percent disabling; diabetes mellitus 
type 2, rated as 20 percent disabling; peripheral neuropathy, 
left upper extremity, rated as 10 percent disabling, 
peripheral neuropathy, right upper extremity, rated as 10 
percent disabling; peripheral neuropathy, left lower 
extremity, rated as 10 percent disabling; and peripheral 
neuropathy, right lower extremity, rated as 10 percent 
disabling; his combined disability evaluation is 80 percent.   

2.  The veteran has two years of high school, training in 
food management and at a culinary school, and at least nine 
years of work experience as a cook-supervisor.  

3.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.  



CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
unemployability have not been met.  38 C.F.R. §§  3.102, 
3.159, 3.321, 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to TDIU.  He argues 
that he cannot work due to his service-connected 
disabilities.  During his hearing, he essentially testified 
that he has symptoms that include leg pain and itching, the 
constant need to urinate, severe fatigue after one to two 
hours of work, and an inability to walk more than three 
blocks.  He stated that his legs "give out" two to three 
times per month, and that he has fallen several times due to 
his leg symptoms.  He further stated that a VA physician told 
him to stop working in 2003, due to his neuropathy and 
diabetes.  He testified that he last worked in 2002 due to 
leg and arm symptoms.  See transcript of veteran's hearing, 
held in August 2005.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).  

Service connection is currently in effect for: post-traumatic 
stress disorder, rated as 30 percent disabling; xerosis with 
lichen simplex chronicus and acquired ichthiosis, rated as 30 
percent disabling; diabetes mellitus type 2, rated as 20 
percent disabling; peripheral neuropathy, left upper 
extremity, rated as 10 percent disabling, peripheral 
neuropathy, right upper extremity, rated as 10 percent 
disabling; peripheral neuropathy, left lower extremity, rated 
as 10 percent disabling; and peripheral neuropathy, right 
lower extremity, rated as 10 percent disabling.  His combined 
disability evaluation is 80 percent.  Given the foregoing, 
the minimum schedular criteria for TDIU have been met.  See 
38 C.F.R. § 4.16(a).  

With regard to the veteran's education and work history, an 
application for TDIU (VA Form 21-8940), received in March 
2003, shows that the veteran reported that he had completed 
two years of high school.  He stated that he had worked for 
five different employers, in each case as a "cook-
supervisor," between 1985 and 2001.  He stated that he had 
received training in food management (military cook school 
during service), at a culinary school (for six months), and 
with the national restaurant association (eight months, for 
SERVSAFE certification).  He further indicated that he last 
worked full-time in December 2001, and that he became too 
disabled to work as of December 2002.  In item #17, he 
indicated that he did not leave his last job because of his 
disability.  

The medical evidence in the claims files consists of VA and 
non-VA treatment reports, dated between 1988 and 2006.  This 
evidence includes VA progress notes, and private treatment 
reports, dated between 2002 and 2004, which show that the 
veteran received a number of treatments for skin, 
psychiatric, and diabetes symptoms, to include a number of 
complaints of a burning sensation of the feet.  The 
assessments included diabetes, PTSD, pruritis, seizure 
disorder, gout, alcoholism, xerosis of the legs and abdomen, 
and hypertension.  VA progress notes, dated in August and 
November of 2003, indicate that the veteran had 5/5 strength 
in the upper and lower extremities, with normal sensation.  
These facts are found to provide evidence against this claim.   

VA progress notes, dated in July and October of 2003, and 
February 2004 ("neurology follow-ups"), indicate that the 
veteran receive treatment for seizures.  He reported having a 
seizure in December 2002, with subsequent use of Dilantin.  
He complained of occasional unsteadiness and giving way of 
his legs.  Both reports show that on examination, he was 
oriented to time, place, and person.  Memory was 1/3 after 
five minutes.  Judgment was good.  Muscles strength was 5/5, 
with normal coordination.  Gait was slightly unsteady.  He 
could tandem walk well.  Deep tendon reflexes were 2+ at the 
ankles, and 3+ at the knees, radials, biceps, and triceps.  
The impression was generalized tonic-clonic seizures, 
probably due to past alcohol use or hypoglycemia, and 
unsteadiness probably due to sensory ataxia.  Another 
February 2004 VA progress note indicates that his diabetes 
was under "good control."  Such a finding provides more 
evidence against this claim.        

A VA diabetes mellitus examination report, dated in November 
2002, shows that the veteran reported that he took one pill a 
day for his symptoms, and that he did not take insulin.  The 
examiner characterized his diabetes as "uncomplicated," and 
noted that his mental status, and neuromuscular function, was 
normal, providing yet more medical evidence against this 
claim.  

A statement from a private physician, C.L., dated in February 
2003, notes that the veteran has seizures, OA 
(osteoarthritis), and diabetes with peripheral neuropathy, 
and that he was unable to resume working.  However, a 
statement from a VA physician, K.P., M.D., dated in June 
2003, notes that the veteran had mild diminution in sensation 
to pinprick, with no motor abnormalities, with similar 
characteristics in the lower extremities, and a diagnosis of 
mild peripheral neuropathy, providing more evidence against 
this claim.  

A VA joints examination report, dated in April 2003, shows 
that the veteran complained of parasthesias and numbness of 
the hands and feet with intermittent buckling of the legs.  
The report notes that he ambulated independently without the 
help of a cane.  On examination, deep tendon reflexes were 
symmetrical, although ankle reflexes were depressed.  There 
was decreased pinprick sensation in a stocking distribution 
with no evidence of atrophy.  The diagnosis was mild diabetic 
polyneuropathy with no evidence of fatigability or 
incoordination, which the Board must again find provides more 
evidence against this claim.  

A VA examination report, dated in November 2003, shows that 
the veteran complained of dry, itchy skin on his head, back, 
lower legs, and feet.  On examination, he had scales on the 
lower legs, and a four-centimeter cyst on his left flank.  
The diagnosis noted "xerosis, or dry skin," a cyst/plaque 
on the flank, thought to be lichen simplex chronicus, and 
acquired ichthyosis.  

A VA skin examination report, dated in July 2006, shows that 
the veteran complained of dry itching skin with flaking over 
his entire body.  On examination, there was significant 
generalized xerosis, worse on the dorsum of the feet, and 
there were some prominent follicles on the forearms.  The 
diagnosis was impressive xerosis with ichthyosis involving 
the feet.  The examiner noted, "His skin condition does not 
prevent him from gainful employment."  Again, the Board must 
find that this report provides evidence against this claim.       

A VA examination report, dated in July 2006, shows that the 
veteran complained of a burning sensation on the hands and 
feet, particularly in the right arm and both legs.  He stated 
that he could walk about two blocks, after which time he had 
to sit down and rest.  The report notes that his activities 
of daily living are still independent, although he stated 
that he could not work as a cook.  On examination, there was 
diminished monofilament sensation, temperature vibration in a 
glove and stocking distribution.  Global weakness of 4/5.  
Ankle reflexes were depressed, as were brachial radialis 
reflexes bilaterally.  The diagnosis was moderate degree of 
diabetic polyneuropathy involving both lower extremities and 
a moderate degree of diabetic polyneuropathy involving both 
upper extremities.  

A VA examination report, dated in July 2006, shows that the 
veteran complained of a loss of strength in his upper and 
lower extremities, as well as numbness, tingling, and 
burning, in his upper extremities.  He stated that he dropped 
things with his right hand.  He reported flare-ups, and that 
his legs had given out about three months ago.  It was noted 
that he did not use canes, crutches, a walker, or a brace.  
On examination, the range of motion in all joints was normal, 
both actively and passively.  There was no additional 
limitation with repetitive use due to pain, fatigability, 
weakness or lack of endurance.  The feet did not have pain on 
motion, weakness, or instability.  Gait was normal.  Motor 
strength in the upper and lower extremities was 4/5.  There 
was decreased sensation between shoulders and hands, and hips 
and feet.  The diagnoses noted hypertension, "mild to 
moderately active" peripheral neuropathy, and no clinical 
signs of toenail problems.  The examiner stated that he could 
not render an opinion on employability without resort to 
speculation.  However, in an addendum, dated in December 
2006, the examiner stated that his "functional loss remains 
episodic at best without speculation.  The veteran can 
perform sedentary work."   

The report is found to provide highly probative evidence 
against this claim.

A VA psychiatric examination report, dated in July 2006, 
shows that the veteran complained of flashbacks at least two 
times per week, intrusive thoughts, and nightmares three to 
four times per week.  He complained that he avoided 
television and media accounts of Iraq and Afghanistan, had a 
small circle of friends, and that his daughter moved out of 
his house due to his attitude.  He further complained of an 
exaggerated startle response, irritability, anger, and poor 
concentration and memory.  The examiner noted that the 
veteran was not receiving treatment for his psychiatric 
symptoms, and that left untreated, his symptoms would 
interfere with employment that requires regular contact with 
the public, and difficult to carry out tasks in his usual 
line of work as a cook.  

On examination, he was oriented to person, place and time.  
Speech was of normal volume and pace with no sign of 
impediment.  There was no evidence of hallucinations, or 
depersonalization, except with regard to the claimed 
flashbacks.  There was no evidence of a formal thought 
disorder, obsessions, phobias, ideas of reference, or 
suicidal or homicidal thought or intent.  He complained of 
poor memory, but his memory for remote events was noted to be 
intact.  Cognition and intellectual functioning appeared to 
be within normal limits.  Judgment and insight were fair to 
good, and impulse control was average, although it was noted 
that these might be undermined when he was "re-
experiencing."  The Axis I diagnosis was PTSD.  The Axis V 
diagnosis was a global assessment of functioning (GAF) score 
of 49.  

Overall, the Board must find that this report provides yet 
more evidence against this claim.

The Board finds that the opinions in the July 2006 VA 
examination reports covering the veteran's diabetes and skin 
disorders are highly probative evidence which shows that the 
veteran is able to perform sedentary employment.  These 
opinions both indicate that they are based on a review of the 
veteran's claims files, and show inter alia that the veteran 
had no less than 4/5 strength,  with a normal range of motion 
in all joints, and that there was no functional loss due to 
weakness, fatigue, or incoordination.  His peripheral 
neuropathy was characterized as "mild to moderately 
active," and his functional loss was noted to be "episodic 
at best."  The Board finds that these opinions are highly 
probative because they specifically clarified the veteran's 
employability in relation to his service-connected 
disabilities.   See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

Although the Board has considered the February 2003 statement 
of Dr. C.L., this report is afforded little probative value, 
as it is several years old, it lists two conditions for which 
service connection is not currently in effect, it is not 
shown to have been based on a review of the veteran's claims 
file, and it is not accompanied by supporting findings or 
explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  Further, 
the Board finds that this report is outweighed by the post-
service medical record which, as a whole, for reasons cited 
above, provides highly probative evidence against this claim.       

With regard to the veteran's PTSD, the Board has considered 
the notations in the July 2006 VA psychiatric examination 
report, that his symptoms would interfere with employment 
that requires regular contact with the public, and difficult 
to carry out tasks in his usual line of work as a cook.  The 
Board has also considered his GAF score of 49.  In this 
regard, the Global Assessment of Functioning (GAF) scale is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  A GAF score between 
41 and 50 suggests serious symptoms or any serious impairment 
in social, occupational or school functioning.  Id. at 47.  

However, assignment of a TDIU evaluation requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  Id.  Furthermore, while a GAF score may be 
indicative of a certain level of occupational impairment, it 
is only one factor in determining an appellant's degree of 
disability.  See Brambley v. Principi, 17 Vet. App. 20, 26 
(2003).  In this case, the Board first notes that the veteran 
is not shown to have received any treatment for psychiatric 
symptoms whatsoever in over three years (i.e., after 2003).  
In addition, the findings in the July 2006 VA examination 
report do not support a grant of TDIU.  These findings show 
that the veteran was oriented, with normal speech, and that 
there was no evidence of a formal thought disorder, 
obsessions, phobias, ideas of reference, or suicidal or 
homicidal thought or intent.  Memory for remote events was 
noted to be intact.  Cognition and intellectual functioning 
were within normal limits.  Judgment and insight were fair to 
good, and impulse control was average.  Finally, VA progress 
notes show that the veteran has received a great deal of 
treatment for a seizure disorder, to include complaints of 
dizziness, unsteadiness, and giving way of his legs.  He had 
to be hospitalized for his seizures, complicated by 
alcoholism, in December 2002.  See December 2002 reports from 
Medical College of Pennsylvania Hospital.  He was given 
Dilantin for control of his seizures.  However, service 
connection is not currently in effect for a seizure disorder, 
or alcoholism, and the disabling effects of these conditions 
cannot be considered in determining whether the veteran is 
entitled to a TDIU rating.  See 38 C.F.R. § 4.16.  Simply 
stated, the Board finds that these reports provide evidence 
against this claim.      

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability 
ratings.  Van Hoose.  A disability rating of 80 percent in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  Entitlement to TDIU is thus not established.  

In reaching this decision, the Board has considered the 
veteran's oral and statements.  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  In 
this case, the issue is whether the criteria for TDIU have 
been met, and the Board finds that the medical evidence is 
more probative of the issue on appeal.  See Friscia, 7 Vet. 
App. at 297.  Accordingly, the veteran's claim for TDIU must 
be denied.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disabilities caused his 
unemployment.  The Board finds that highly probative medical 
evidence in this case outweighs the veteran's contentions and 
the evidence that supports this claim.  Accordingly, the 
weight of the evidence is against the claim for a total 
rating based on individual unemployability due to service-
connected disabilities under both 38 C.F.R. § 4.16(a) and 
(b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the Board has medical evidence (affirmative evidence 
to the contrary) that addresses the employment issue and the 
impact that the veteran's service connected disorders has on 
his ability to function, providing highly probative evidence 
against this claim.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The duty to assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in June 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the June 2003 letter was sent to the 
veteran prior to the RO's decision, made later that same 
month, that is the basis for this appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in July 2007, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The veteran has been 
afforded examinations.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


